DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This Office Action is in response to Amendments filed on January 4, 2021.
Claims 1 and 16 are currently amended.
Claims 1-20 are presently pending.
		
Response to Remarks/Amendments

Applicant’s arguments in the Response and Amendments filed January 4, 2021 have been fully considered.
35 USC 101 Rejections
The 35 USC 101, judicial exception rejection is maintained, however the rejection is modified, as laid out below in view of Applicant’s amendments to the claim language.  
Applicant argues that “the display of information by a map display of a mobile computing device onboard a vehicle cannot fairly be considered to be performed by the human mind, independent claims 1 and 16, at least as now amended, are not directed to a mental process” on page 8 of their Remarks.  The Examiner disagrees because the abstract idea involves displaying one or more geo-fences having tolerance zones super-imposed on a map, which can be done in the mind.  A person can mentally imagine a map containing a geo-fenced area.  The map display of a mobile computing device onboard a vehicle is an additional element that is used at an “apply it” level, and does not integrate the abstract idea into a practical application, nor does it amount to significantly more than the judicial exception.
Applicant argues that independent claims 1 and 16 of the current application are similar to claim 1 of example 37 in the January 2019 Update to Subject Matter Eligibility.  Applicant further states that 
Applicant argues that “the elements have now been amended to be at a more granular level and, as such, also serve to integrate the judicial exception into a practical application” by defining the map display to be a map display of a mobile computing device onboard a vehicle, on page 9 of their Remarks.  The Examiner disagrees, the display of a mobile computing device onboard a vehicle is an additional element that fails to integrate the abstract idea of identifying a driving maneuver profile associated with one or more geo-fences into a practical application nor does it amount to significantly more than the judicial exception.
Applicant states that “the display module, the at least one processor and the at least one memory are all defined by independent claim 16 to comprise a driver assistance system for a vehicle”.  The Examiner maintains the position that these are each additional elements that fail to integrate the abstract idea into a practical application nor do they amount to significantly more.

Applicant argues that “the method and driver assistance system improve the safety with which the vehicle is driven and the efficiency with which the vehicle arrives at an intended destination by being appropriately directed about a road condition, such as a potential hazard, designated by the respective geo-fence and the corresponding driving maneuver profile that are displayed.  Thus, the claims at least now amended, provide a technical improvement and, as a result, amount to significantly more than a judicial exception pursuant to the Step 2B analysis” on page 12 of their Remarks.  The Examiner disagrees with this argument because there is no technical improvement in the functioning of either a vehicle or the newly introduced mobile device.  In other words, neither the vehicle nor the mobile device have improved technical functionality due to the claim limitations of the current application.  Therefore, the Examiner disagrees with this argument.
Applicant argues that “because unconventionality is a hallmark of eligibility at the ‘significantly more’ inquiry as indicated in Bascom and acknowledged by the Patent Office, it logically follows that the claims recite an ‘inventive concept’ amounting to ‘significantly more’ than an abstract idea” on page 13 of their Remarks.  The Examiner disagrees with this argument because in Bascom, “even though the court found that all of the additional elements in the claim recited generic computer network or Internet components, the elements in combination amounted to significantly more because of the non-conventional…and non-generic arrangement that provided a technical improvement in the art.”  See MPEP 2106.05(d).  The current claims under examination do not provide a non-conventional or non-generic arrangement of claimed elements that amount to significantly more.  Therefore, the Examiner disagrees with Applicant’s argument.


Claim Rejections - 35 USC § 101
Judicial Exception
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, and 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites the mental processes of, “…displaying one or more geo-fences super-imposed on a map…, wherein the one or more geo-fences comprises a tolerance zone; identifying a driving maneuver profile for the vehicle associated with the one or more geo-fences; and displaying the driving maneuver profile on the map…, wherein displaying the driving maneuver profile comprises: displaying a distance of the vehicle from the tolerance zone; and displaying a prohibited maneuver for the vehicle based on the one or more geo-fences and the distance of the vehicle from the tolerance zone.”  The judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with an additional generic element of “a display of a mobile computing device onboard a vehicle” that fails to integrate the judicial exception into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there aren’t any additional elements recited in the claim language.
Claim 16 recites the mental processes of, “…display one or more geo-fences super-imposed on a map…, wherein the one or more geo-fences comprise a tolerance zone; … identifying a driving maneuver profile for the vehicle associated with the one or more geo-fences; and display the driving maneuver profile on the map…, wherein to display the driving maneuver profile…display a distance of the vehicle of the vehicle from the tolerance zone; and display a prohibited maneuver for the vehicle based on the one or more geo-fences and the distance of the vehicle from the tolerance zone.”  The judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements (“a display module of a mobile computing device onboard the vehicle configured to display”, “at least one processor” and “at least one memory including computer program code for one or more programs”) that fail to integrate the judicial exception into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there aren’t any additional elements recited in the claim language.

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
            In the instant application, independent claim 1 recites, “…displaying one or more geo-fences super-imposed on a map…, wherein the one or more geo-fences comprises a tolerance zone; identifying a driving maneuver profile for the vehicle associated with the one or more geo-fences; and displaying the driving maneuver profile on the map…, wherein displaying the driving maneuver profile comprises: displaying a distance of the vehicle from the tolerance zone; and displaying a prohibited maneuver for the vehicle based on the one or more geo-fences and the distance of the vehicle from the tolerance zone.”
Independent claim 16 recites, “…display one or more geo-fences super-imposed on a map…, wherein the one or more geo-fences comprise a tolerance zone; … identifying a driving maneuver profile for the vehicle associated with the one or more geo-fences; and display the driving maneuver profile on the map…, wherein to display the driving maneuver profile…display a distance of the vehicle of the vehicle from the tolerance zone; and display a prohibited maneuver for the vehicle based on the one or more geo-fences and the distance of the vehicle from the tolerance zone.”  
These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind.  Therefore, these limitations are abstract ideas and claims 1, and 16 are directed to a judicial exception.
            Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, and 16 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional element “a display of a mobile computing device onboard a vehicle” and claim 16 recites the additional elements “a display module of a mobile computing device onboard the vehicle configured to display”, “at least one processor” and “at least one memory including computer program code for one or more programs.  The claim recites these additional elements at a high level.  
The specification explains that “the display 205 may be any mechanical and/or electronic display positioned for accessible viewing in, on, or in communication with the apparatus 200. For example, the display 205 may be a touch screen, liquid crystal display ("LCD"), cathode ray tube ("CRT") display, a plasma display, or other display. The display 205 may act as a hardware implementation of a user interface or a portion thereof” in paragraph [0034].  Further, the specification states that “the user equipment 101 may include a mobile computing device such as a laptop computer, tablet computer, mobile phone, smart phone, navigation unit, personal data assistant, watch, camera, or the like” in paragraph [0023].
  The specification identifies “at least one processor” as “the processor 203 may be embodied as one or more of various hardware processing means such as a coprocessor, a microprocessor, a controller, a digital signal processor (DSP), a processing element with or without an accompanying DSP, or various other processing circuitry including integrated circuits such as, for example, an ASIC (application specific integrated circuit), an FPGA (field programmable gate array), a microcontroller unit (MCU), a hardware accelerator, a special- purpose computer chip, or the like. As such, in some embodiments, the processor 203 may include one or more processing cores configured to perform independently. A multi-core processor may enable multiprocessing within a single physical package. Additionally or alternatively, the processor 203 may include one or more processors configured in tandem via the bus to enable independent execution of instructions, pipelining and/or multithreading. [0033] The apparatus 200 may also include a display 205 for displaying the one or more geo- fences and a tolerance zone.”  See Specification paragraph [0032].
The specification identifies “at least one memory including computer program code for one or more programs” as “the memory 207 may include both dynamic memory (e.g., RAM, magnetic disk, 
The display of the mobile computing device, processor and memory are merely used as tools to perform the abstract idea.  Therefore, claims 1, and 16 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception  
Based on the above analysis, claims 1, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 2-8, 10-15 and 17-18 recite additional abstract ideas that may be performed mentally. Which further defines an abstract idea identified above.  However, the claims do not recite any additional elements and, therefore, do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 
Allowable Subject Matter
Claims 19-20 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881.  The examiner can normally be reached on Mon-Fri 9 AM - 5:00 PM .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3668